DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/24/2022, amended claims 1-3 and new claims 4-8 are acknowledged. Claims 1-8 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libenson (US Publication No 2006/0143997) (cited by Applicant), further in view of Mouzannar (US Patent No. 8,656,670 B2) (cited by Applicant), Burd et al. (US Publication No. 2009/0088336 A1) (cited by Applicant), and Kalafut et al. (US Publication No. 2004/0171923 A1) (cited by Applicant).

	Regarding claim 1, Libenson discloses a system for obtaining a sample from a subject, comprising 
a grocery store (see [0025]);
a sample collection room in said grocery store (30) (see Figures 2-3C and [0025]);
a bathroom (240, 340, 440) adjacent said sample collection room (see Figures 3A-C and [0040], [0042], and [0045]);
a waiting area (210, 310, 410) adjacent said sample collection room (see Figures 3A-C and [0039], [0041], and [0044]); 
a doorway in a wall between said sample collection room with said bathroom (see Figures 3A-C);
said sample collection room comprising a sample transport container (see [0040], [0042], [0046], and [0051]), and one or more of: a warming table, a warming plate, a chair or furniture for seating (see [0046]). 
It is noted Libenson does not specifically teach a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room. Further, Libenson does not specifically teach the sample transport container is configured to hold a plurality of sample containers, said sample containers configured to hold fluid samples having volumes of about 500 µL or less. Further, Libenson does not specifically teach a warming table, a warming plate, or a chair or other furniture for seating comprising a warming plate, a finger warmer, a fingertip warmer, and an air-warmer. 
However, Mouzannar teaches a pass-through window (351, 352, 353, 354) in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room (see col. 2, lines 63-67, col. 4, lines 50-60, and col. 6, lines 16-25). Burd et al. teaches a sample transport container (100) is configured to hold a plurality of sample containers (103, 104, 105, 106, 107, 110), said sample containers configured to hold fluid samples having volumes of about 500 µL or less (see Figure 1 and [0012], [0061], [0070], and [0181]) and a warming plate (see Figure 6 and [0124], [0148], and [0149]). Kalafut et al. also teaches a warming table (109), a warming plate, or a chair or other furniture for seating comprising a warming plate, a finger warmer, a fingertip warmer, and an air-warmer (see Figure 1 and [0028] and [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room, as disclosed in Mouzannar, so as to reduce personnel circulation and therefore minimize air turbulence and risk of errors (see Mouzannar: col. 4, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a plurality of sample containers, said sample containers configured to hold fluid samples having volumes of about 500 µL or less and one or more of a warming table, a warming plate, or a chair or other furniture for seating comprising a warming plate, a finger warmer, a fingertip warmer, and an air-warmer, as disclosed in Burd et al. and Kalafut et al., so as to minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).
Regarding claim 6, Burd et al.  teaches a sample analysis device (see Figures 1 and 6 and [0012], [0061], [0086], and [0181]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libenson, further in view of Mouzannar, Butler Rolf (US Publication No. 2008/0313973 A1) (cited by Applicant), Burd et al., and Kalafut et al.

Regarding claim 2, Libenson discloses a system for analyzing a sample from a subject, comprising 
a grocery store (see [0025]);
a sample collection room in said grocery store (30) (see Figures 2-3C and [0025]);
a bathroom (240, 340, 440) adjacent said sample collection room (see Figures 3A-C and [0040], [0042], and [0045]);
a waiting area (210, 310, 410) adjacent said sample collection room (see Figures 3A-C and [0039], [0041], and [0044]);
a doorway in a wall between said sample collection room with said bathroom (see Figures 3A-C);
said sample collection room comprising a sample analysis device (see [0040], [0042], [0046], and [0051]).
It is noted Libenson does not specifically teach a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room, signage indicating the waiting area is for a sample collection service, a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, or one or more of: a warming table; a reclining chair configured for positioning a subject effective for obtaining a sample; and a calming feature. 
However, Mouzannar teaches a pass-through window (351, 352, 353, 354) in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room (see col. 2, lines 63-67, col. 4, lines 50-60, and col. 6, lines 16-25). Butler Rolf teaches signage indicating the waiting area is for a sample collection service (see [0015] – “deliver, display or expose the user(s) to any manner of information including for example and without limitation advertisements, medical information, entertainment, news, information on the structure and supplies, products and/or services offered therein”; see also [0019] and [0021]). Burd et al. teaches a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room (see Figures 1 and 6 and [0012], [0061], [0086], and [0181]). Further, Kalafut et al. teaches one or more of: a warming table (109); a reclining chair (see [0053]) configured for positioning a subject effective for obtaining a sample; and a calming feature (see Figure 1 and [0021], [0023], [0028], [0037], and [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room, as disclosed in Mouzannar, signage indicating the waiting area is for a sample collection service, as disclosed in Butler Rolf, a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, or one or more of: a warming table; a reclining chair configured for positioning a subject effective for obtaining a sample; and a calming feature, as disclosed in Burd et al. and Kalafut et al., so as to reduce personnel circulation and therefore minimize air turbulence and risk of errors (see Mouzannar: col. 4, lines 50-52), to provide the user with information about the supplies, products and services offered, and to minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libenson, further in view of Mouzannar, Butler Rolf, Bechtel et al. (US Publication No. 2012/0323090 A1) (cited by Applicant), Burd et al., and Kalafut et al.

Regarding claim 3, Libenson discloses a system for analyzing a sample from a subject, comprising 
a grocery store (see [0025]);
a sample collection room in said grocery store (30) (see Figures 2-3C and [0025]);
a bathroom (240, 340, 440) adjacent said sample collection room (see Figures 3A-C and [0040], [0042], and [0045]);
a waiting area (210, 310, 410) adjacent said sample collection room (see Figures 3A-C and [0039], [0041], and [0044]);
a doorway in a wall between said sample collection room with said bathroom (see Figures 3A-C);
said sample collection room comprising a sample analysis device (see [0040], [0042], [0046], and [0051]).
It is noted Libenson does not specifically teach a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room, a flowing water feature in said sample collection room, adjustable lighting in said sample collection room, a sound system for providing calming sounds in said sample collection room, a scent source configured to provide a calming scent in the sample collection room, wherein said scent source is selected from a flower, a candle, an oil, a scented wick, and an aerosol, or a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room or said chair or other furniture for seating comprising a warming plate or other heating element, the chair or other furniture for seating being configured to warm a body part of said subject, and being configured for positioning a subject effective for obtaining a sample or a calming feature. 
However, Mouzannar teaches a pass-through window (351, 352, 353, 354) in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room (see col. 2, lines 63-67, col. 4, lines 50-60, and col. 6, lines 16-25). Butler Rolf teaches a flowing water feature in said sample collection room (see [0018]), a sound system for providing calming sounds in said sample collection room (see [0010], [0015], and [0018]), and a scent source configured to provide a calming scent in the sample collection room, wherein said scent source is selected from a flower, a candle, an oil, a scented wick, and an aerosol (see [0018]). Bechtel et al. teaches adjustable lighting in said sample collection room (see [0072] and [0143]). Burd et al. teaches a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room (see Figures 1 and 6 and [0012], [0061], [0086], and [0181]. Further, Kalafut et al. teaches one or more of: a chair or other furniture for seating comprising a warming plate or other heating element, the chair or other furniture for seating being configured to warm a body part of said subject, and being configured for positioning a subject effective for obtaining a sample and a calming feature (see Figure 1 and [0021], [0023], [0028], [0037], and [0053]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a pass-through window in a wall between said sample collection room with said bathroom wherein said pass-through window is configured to allow the transfer of a urine or a stool sample from said bathroom to said sample collection room, as disclosed in Mouzannar, a flowing water feature in said sample collection room, a sound system for providing calming sounds in said sample collection room, a scent source configured to provide a calming scent in the sample collection room, wherein said scent source is selected from a flower, a candle, an oil, a scented wick, and an aerosol, as disclosed in Butler Rolf, adjustable lighting in said sample collection room, as disclosed in Bechtel et al. and a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, and one or more of: a chair or other furniture for seating comprising a warming plate or other heating element, the chair or other furniture for seating being configured to warm a body part of said subject, and being configured for positioning a subject effective for obtaining a sample and a calming feature, as disclosed in Burd et al. and Kalafut et al., so as to reduce personnel circulation and therefore minimize air turbulence and risk of errors (see Mouzannar: col. 4, lines 50-52), help the subject relax, modify environmental conditions in the sample collection room to help ease patient anxiety (see Bechtel et al.: [0143]), minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).

Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libenson, Mouzannar, Butler Rolf, Bechtel et al., Burd et al. and Kalafut et al., further in view of Clark et al. (US Patent No. 5,507,410) (cited by Applicant).

	Regarding claims 4-5 and 7-8, it is noted none of Libenson, Mouzannar, Butler Rolf, Bechtel et al., Burd et al., or Kalafut et al. specifically teach a cabinet, wherein a plurality of sample analysis devices are housed in said cabinet, where said cabinet comprises a fan configured to provide ventilation within the cabinet effective to dissipate heat generated by operation of the sample analysis devices. However, Clark et al. teaches a cabinet (16), wherein a plurality of sample analysis devices (34) are housed in said cabinet, where said cabinet comprises a fan (56, 207,2 10) configured to provide ventilation within the cabinet effective to dissipate heat generated by operation of the sample analysis devices (see Figures 1-2 and 4A and col. 4, line 66-col. 5, line 17, col. 19, lines 42-52, col. 20, lines 48-52, and col. 55, line 19-col. 56, line 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson, Mouzannar, Butler Rolf, Bechtel et al., Burd et al., and Kalafut et al. to include a cabinet, wherein a plurality of sample analysis devices are housed in said cabinet, where said cabinet comprises a fan configured to provide ventilation within the cabinet effective to dissipate heat generated by operation of the sample analysis devices, as disclosed in Clark et al., so as to facilitate sample analysis within a controlled environment zone with light shielding and rigid control of airflow and temperature (see Clark et al.: col. 19, lines 42-52).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791